Rosenberry, J.
The statutes applicable to this case are set out and commented upon in Chicago, M. & St. P. R. Co. v. Railroad Comm. (In re Middleton relocation proceedings), involving the relocation of the highway between the villages of Middleton and Cross Plains, decided herewith (ante, p. 364, 204 N. W. 606).
The only question that we find it necessary to determine in this case which is not considered and determined in the case referred to is raised by the contention of the plaintiff that the relocation of the highway was accomplished without, cost to the county because the grading and paving of the highway as relocated did not cost as much as it would have cost to have regraded and paved the former highway. It *378may be conceded as contended by the plaintiff that the state may not under the police power levy an assessment in excess of the cost to the state of exercising such power. We are unable, however, to see upon what basis the claim of the plaintiff that the difference between the cost of grading and surfacing the old road and the cost of grading and surfacing of the new road should be applied for its benefit. State trunk highway No. 55 is not an entity. It is merely a name given to a route between two places which may be varied from time to time as the highway authorities may determine. It is in that respect not like a railway track connecting two points. The mere fact that, by the relocation of the highway, the highway authorities are not required to expend as large an amount in the improvement as they would have speht if it had not been relocated, is no concern of the plaintiff. As the trial court found, the relocation cost at least $5,616, which is more than the amount assessed against the plaintiff. It is entirely within the power of the highway authorities to improve both the old and the new way by grading and resurfacing. In such a contingency, would the plaintiff concede that the cost, of paving the new way was a part of the cost of relocation ? Whether it would be or not, we do not need to decide that question in this case. Whatever limitations there may be upon the power of the state to compel plaintiff company to contribute to the cost of the relocation of highways in order to avoid dangerous crossings they have not been exceeded in this case.
By the Court. — Judgment affirmed.